      Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 1 of 72




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 James Edward Worthan,                   )
                                         )
       Plaintiff,                        ) Civil Action File No.:
                                         )
 v.                                      )
                                         )
 Trans Union LLC,                        )              COMPLAINT
                                         )    WITH JURY TRIAL DEMAND
       Defendant.                        )
                                         )

                         PRELIMINARY STATEMENT


       Under the Fair Credit Reporting Act, 15 U.S. Code § 1681, et seq., consumer

reporting agencies are charged with two primary duties: the duty to follow

reasonable procedures to assure maximum possible accuracy of information when

preparing consumer reports; and, the duty to reasonably reinvestigate consumers’

disputes of inaccurate information, and then appropriately correct or modify the

disputed information. A consumer reporting agency’s duty to reasonably

reinvestigate consumers’ disputes of inaccurate information explicitly includes the

duty to notify the furnisher of the disputed information. This is because the furnisher

of the disputed information stands in a far better position to make a thorough

investigation of the disputed information than the credit reporting agency.

                                          1
     Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 2 of 72




       Trans Union LLC is a consumer credit reporting agency. Trans Union LLC

collects and aggregates information on one billion individual consumers in over

thirty countries.1 This includes “200 million files profiling nearly every credit-active

consumer in the United States.” Its customers include over 65,000 businesses

globally. 2

       Plaintiff has a legally protected interest in Trans Union LLC maintaining

information concerning Plaintiff’s credit worthiness, credit standing, credit capacity,

character, and general reputation, in a manner which is fair and equitable to Plaintiff,

with regards to the confidentiality, accuracy, and relevancy of that information. 15

U.S.C. § 1681 (“Congressional findings and statement of purpose”).

       This case arises from Trans Union LLC’s violation of Plaintiff’s legally

protected interest and Trans Union LLC’s widespread pattern and practice of

willfully disregarding its duties under the FCRA, including, but not limited to:

              • Disregarding balances and other information reported by furnishers of

                 credit information, and instead inserting false, manufactured balance

                 information in consumer reports, and publishing said false information




1
 See, https://www.transunion.com/global-presence (accessed November 16, 2017).
2
   See, https://www.transunion.com/solution/customer-credit-check (accessed
November 16, 2017).
                                      2
Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 3 of 72




       to third parties, in willful violation of its FCRA-mandated duty to

       follow reasonable procedures to ensure maximum possible accuracy of

       information when preparing consumer reports;

    • Failing to appropriately reinvestigate information disputed by

       consumers, in willful violation of its FCRA-mandated duty to conduct

       reasonable reinvestigations of consumers’ disputes;

    • Failing to notify furnishers of disputed information of consumers’

       disputes, in willful violation of its FCRA-mandated duty to do so;

    • Improperly deleting disputed tradeline information, in willful violation

       of its duties imposed by the FCRA;

    • Failing to provide consumers with prompt notice of the deletion of

       disputed tradeline information by telephone, in willful violation of its

       duties imposed by the FCRA;

    • Failing to provide consumers with a description of the procedures used

       to determine the accuracy and completeness of disputed information,

       in willful violation of its duties imposed by the FCRA; and

    • Failing to provide consumers with the business name, address, and

       telephone number of any furnisher of information contacted in



                                   3
     Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 4 of 72




              connection with the disputed information, in willful violation of its

              duties imposed by the FCRA.

                                      PARTIES


      1.    Plaintiff, James Edward Worthan, is a natural person who resides in

Douglas County, Georgia.

      2.    Plaintiff is an individual and is, therefore, a “consumer” as that term is

defined by 15 U.S.C. § 1681a(c).

      3.    Defendant, Trans Union LLC (hereinafter “Trans Union”), is a limited

liability corporation formed under the laws of the State of Delaware, with its

principal place of business in the State of Illinois, and is registered to do business in

the State of Georgia. Trans Union may be served with process via its registered

agent, Prentice-Hall Corporation System, at 40 Technology Parkway South, Suite

300, Norcross, Georgia 30092-2924.

      4.    Trans Union regularly assembles and/or evaluates consumer credit

information for the purpose of furnishing consumer reports to third parties and uses

interstate commerce to prepare and/or furnish the reports. Accordingly, Trans Union

is a “consumer reporting agency” as that term is defined by 15 U.S.C. § 1681a(f).




                                           4
     Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 5 of 72




                         JURISDICTION AND VENUE


      5.    This Court has federal question jurisdiction over Plaintiff’s Fair Credit

Reporting Act (“FCRA”), 15 U.S.C. § 1681, et seq., claims pursuant to 15 U.S.C. §

1681p and 28 U.S.C. § 1331.

      6.    This Court has personal jurisdiction over Trans Union, pursuant to

O.C.G.A. § 9-10-91(1), because Trans Union frequently and routinely conducts

business in the State of Georgia, including the conduct complained of herein.

      7.    Pursuant to 28 U.S.C. § 1391, venue is proper in the Northern District

of Georgia because a substantial part of the events or omissions giving rise to the

claims occurred in this district. Pursuant to LR 3.1B(3), N.D.Ga., venue is proper in

the Atlanta Division because Trans Union maintains an agent for service of process

within the Atlanta Division.

              Factual Allegations Regarding Plaintiff’s Mortgage


      8.    On or about September 13, 2010, Plaintiff obtained a loan from America

Home Key, Inc. for the original principal amount of $71,930.00 (the “Mortgage”).

      9.    The Mortgage is collateralized by residential real property located at

2052 Hillcrest Drive, Douglasville, Georgia 30135-1052, as evidenced by the




                                         5
     Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 6 of 72




Security Deed recorded at Deed Book 2890, Page 94, in the Superior Court of

Douglas County.

      10.    On or about October 4, 2010, the Mortgage was transferred from

America Home Key, Inc. to State Home Mortgage (hereinafter “State Home”), as

evidenced by the Assignment recorded at Deed Book 2899, Page 667, in the Superior

Court of Douglas County.

      11. State Home regularly and in the ordinary course of business furnishes

information to one or more consumer reporting agencies about consumer

transactions, such as Plaintiff’s transactions at issue in this lawsuit and described

herein, and is, therefore, a “furnisher” as that term is used in 15 U.S.C. §§ 1681i and

1681s-2.

            Factual Allegations Regarding Plaintiff’s Bankruptcy Case


      12. On August 17, 2017, Plaintiff filed a Chapter 13 Voluntary Bankruptcy

Petition in the United States Bankruptcy Court for the Northern District of Georgia,

Atlanta Division, Case Number 17-64392 (the “Bankruptcy Case”).

      13. In Schedule D of his Bankruptcy Petition, Plaintiff listed State Home as

having a secured claim for the Mortgage in the amount of $63,273.00.




                                          6
     Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 7 of 72




      14. On December 14, 2017, Plaintiff filed his Chapter 13 Plan in accordance

with 11 U.S.C. § 1322(b)(5), providing for the cure of any then-deficiency and the

direct payment of all future Mortgage payments by Plaintiff to State Home.

      15. On January 18, 2018, Plaintiff’s Plan was confirmed.

      16. State Home was served with a copy of the Confirmation Order on

January 20, 2018, by the Bankruptcy Noticing Center.

      17. Plaintiff’s Confirmed Plan does not call for the surrender of the

collateral securing the Mortgage owing to State Home, and Plaintiff has not

surrendered the collateral securing the Mortgage owing to State Home.

      18. Accordingly, Plaintiff is not seeking a discharge of his Mortgage.

Indeed, the Mortgage is not subject to discharge pursuant to 11 U.S.C. § 1328(a)(1).

See, In re Duke, 447 B.R. 365 (Bankr. M.D. Ga. 2011).

      19. The Bankruptcy Case is currently pending, and Plaintiff continues

continue to substantially perform under the terms of his Confirmed Plan and the

underlying Mortgage note.

      20. State Home continues to hold and or service Plaintiff’s Mortgage, and

Plaintiff continues to materially perform per the terms of the Mortgage note.

      21. The balance of Plaintiff’s Mortgage is not $0.

      22. Plaintiff’s Mortgage is not closed.

                                         7
     Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 8 of 72




               Factual Allegations Regarding Consumer Reports
                       Containing Incorrect Information

      23.    The term “consumer report” means any written, oral, or other

communication of any information by a consumer reporting agency bearing on a

consumer’s credit worthiness, credit standing, credit capacity, character, general

reputation, personal characteristics, or mode of living which is used or expected to

be used or collected in whole or in part for the following: a factor in establishing the

consumer’s eligibility for credit or insurance to be used primarily for personal,

family, or household purposes; employment purposes; a credit transaction involving

the consumer on whom the information is to be furnished and involving the

extension of credit to; the review or collection of an account of the consumer; the

underwriting of insurance involving the consumer; determination of the consumer’s

eligibility for a license or other benefit granted by a governmental instrumentality

required by law to consider an applicant’s financial responsibility or status; used by

a potential investor or servicer, or current insurer, in connection with a valuation of,

or an assessment of the credit or prepayment risks associated with, an existing credit

obligation; used by a person who otherwise has a legitimate business need for the

information; used in connection with a business transaction that is initiated by the

consumer; to review an account to determine whether the consumer continues to

meet the terms of the account; and/or used by executive departments and agencies
                                        8
     Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 9 of 72




in connection with the issuance of government-sponsored individually-billed travel

charge cards. 15 U.S.C. §§1681a(d)(1) and 1681b(a)(3).

      24.   The terms “consumer report,” “credit report,” and “consumer credit

report” are used synonymously herein.

      25.   The reporting of consumer credit information, by credit reporting

agencies (“CRAs”) and data furnishers, is the foundation of credit risk scoring and

impacts the financial lives of consumers in innumerable ways, including the

availability and cost of credit, housing opportunities, leasing prospects, insurance

availability and cost, utility service, and even employment. Approximately two

million consumer reports are issued by credit bureaus each day. See,

Robert B. Avery, Paul S. Calem, and Glenn B. Canner, Federal Reserve Board,

Division of Research and Statistics, and Raphael W. Bostic, University of

Southern California, An Overview of Consumer Data and Credit Reporting

(February 2003), p 48-49, available at

https://www.federalreserve.gov/pubs/bulletin/2003/0203lead.pdf

(accessed November 16, 2017).

      26.   In 2012, the Federal Trade Commission conducted a study regarding

consumer credit reporting errors, and determined that anywhere from 10 to 21

percent of consumers have confirmed errors on their consumer reports. Federal

                                         9
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 10 of 72




Trade Commission, Report to Congress Under Section 319 of the Fair and Accurate

Credit Transactions Act of 2003 (December 2012), p iv of Executive Summary,

available at

https://www.ftc.gov/sites/default/files/documents/reports/section-319-fair-and-

accurate-credit-transactions-act-2003-fifth-interim-federal-trade-

commission/130211factareport.pdf (accessed November 16, 2017).

      27.      The FTC study found that not only do these errors adversely affect

consumers’ credit scores, but the estimated proportion of reports and consumers who

experience a positive credit score change resulting from the correction of these

errors is higher than previous estimates from the credit reporting industry. Id.

      28.      There is no established rule or threshold for classifying the significance

of a credit score change as minor or major, because the impact of a change in score

is dependent on the current score. That is, a twenty-five-point change in a credit

score that keeps the consumer in a particular credit risk category may not have a

large impact on the person’s likelihood of receiving credit. However, a one-point

change in credit score that moves the consumer from one risk tier to the next may

have a large impact on the consumer’s access to credit or the products and rates the

consumer is able to secure. Id. at i.



                                           10
       Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 11 of 72




        29.    Consistent with FTC study, the Fair Isaac Corporation states that

inaccurate or incorrect information on a consumer’s credit report can hurt their score.

See,          https://www.myfico.com/credit-education/questions/fix-errors-on-credit-

report/ (accessed November 16, 2017).

   Factual Allegations Regarding the Consumer Credit Reporting Industry,
               Reporting Standards, and Disputed Information

        30.    The Consumer Data Industry Association (“CDIA”) is an international

trade association, representing over 140 members involved in credit reporting,

mortgage reporting, check verification, tenant and employment screening, collection

services, and fraud verification services, and the CDIA is active in both federal and

state legislative affairs, public relations, education, and the promulgation of industry

standards.

        31.    Because consumer credit reporting information is such sensitive data

that has far reaching implications for most, if not all, consumers, the CDIA works

together with CRAs to develop, maintain and enhance industry-standard reporting

formats and guidelines.

        32. In cooperation with Trans Union LLC, Equifax Information Services,

LLC, Experian Information Solutions, Inc., and Innovis Data Solutions, Inc., the

CDIA publishes the Metro 2 (“Metro 2”) reporting standards to assist data furnishers


                                          11
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 12 of 72




with their compliance requirements under the FCRA. CDIA’s reporting products are

used in more than nine billion transactions each year.

See, http://www.cdiaonline.org/about/index.cfm?unItemNumber=515.

      33. The uniform adoption and implementation of the Metro 2 standards is

the primary vehicle by which CRAs and data furnishers ensure that they are in

compliance with their duties to ensure that they maintain complete and accurate

information under the FCRA.

      34. The Metro 2 standards provide uniformity in the reporting and

interpretation of credit data, including credit risk scoring.

      35. Trans Union has actual knowledge that entities reviewing consumer

reports prepared by Trans Union reasonably presume that Trans Union has complied

with CDIA guidelines and Metro 2 standards in compiling and reporting the data in

those consumer reports.

      36. § 1681i(a)(5)(D) of the FCRA requires CRAs to implement an

automated reinvestigation system through which furnishers of information to a CRA

may report the results of a reinvestigation that finds incomplete or inaccurate

information in a consumer’s file to other CRAs.

      37. To comply with the automated dispute reinvestigation requirements of

the FCRA, the three national CRAs (Trans Union LLC, Equifax Information

                                           12
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 13 of 72




Services, LLC, Experian Information Solutions, Inc.) along with Innovis Data

Solutions, Inc. developed and implemented a browser-based software system that

allows the CRAs to electronically notify furnishers easily and quickly of disputed

credit reporting information, and for furnishers to easily and quickly respond to such

disputes following investigation. The system is commonly referred to as e-OSCAR

(Online Solution for Complete and Accurate Reporting) and was designed to be

Metro 2 compliant.

See, http://www.e-oscar.org/.

      38. The e-OSCAR system primarily supports Automated Credit Dispute

Verification (“ACDV”) and Automated Universal Dataform (“AUD”) processing,

as well as other various related data reporting processes.

      39. ACDVs are notifications initiated by a CRA, and transmitted to a

furnisher, in response to a consumer dispute, and are the primary method the CRAs

use to fulfill their statutory obligation to notify furnishers of disputed information of

consumers’ disputes.

      40. Trans Union has actual knowledge that entities reviewing consumer

reports prepared by Trans Union reasonably presume that Trans Union has complied

with its duties under § 1681e in compiling and reporting data with maximum

possible accuracy in consumer reports.

                                           13
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 14 of 72




      41. Trans Union has actual knowledge that entities reviewing consumer

reports prepared by Trans Union reasonably presume that Trans Union has complied

with its duties under § 1681i in correcting disputed information and thus maintaining

the maximum possible accuracy of data reported in consumer reports.

   Factual Allegations Regarding Consumer Reports Containing Incorrect
                   Information, and the Impact on Scoring

      42. The Fair Isaac Corporation credit risk scoring system, commonly

referred to as FICO, is the leading credit scoring system, and utilizes data reported

by credit reporting agencies. See, https://www.myfico.com/credit-education/credit-

scores/ (accessed November 16, 2017).

      43. The Fair Isaac Corporation uses the data in consumer reports to calculate

consumers’ credit scores (also known as credit risk scores). Id.

      44. The term “credit score” is a numerical value or a categorization derived

from a statistical tool or modeling system used by a person who makes or arranges

a loan to predict the likelihood of certain credit behaviors, including default.

Consumer Financial Protection Bureau, Supervision and Examination Manual,

Version 2 (October 2012), p. 53, available at

http://files.consumerfinance.gov/f/201210_cfpb_supervision-and-examination-

manual-v2.pdf (accessed November 16, 2017).


                                         14
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 15 of 72




      45. FICO scores are calculated from five main categories of credit data in a

consumer’s credit report. Those categories, and their weighted values, are as follows:

payment history accounts for 35% of a consumer’s FICO score; debt/amounts owed

accounts for 30% of a consumer’s FICO score; age/length of credit history accounts

for 15% of a consumer’s FICO score; new credit/recent inquiries accounts for 10%

of a consumer’s FICO score; and, mix of accounts/types of credit accounts for 10%

of a consumer’s FICO score. See, www.myfico.com/credit-education/whats-in-your-

credit-score/.

      46. Payment history is the most important aspect of a consumer’s credit

score, because it shows how the consumer has managed their finances, including any

late payments. Credit history is also very important, as it demonstrates how long the

consumer has been managing their accounts, when their last payments were made,

and any recent charges. See, https://www.transunion.com/credit-score (accessed

November 16, 2017).

      47. The cost of credit (e.g., interest rates, fees, etc.), the availability of credit,

ratings for insurance products, and even unsolicited credit offers, such as the

opportunity to refinance a mortgage at a lower interest rate, extended financing

periods and lower rate auto loans, and even zero-percent financing credit offers for

in-store credit lines, are all, by and large, driven by a consumer’s credit score.

                                           15
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 16 of 72




      48. Inaccurate or incorrect credit reporting very often results in a lower

FICO and other credit scoring model scores, and thus higher costs of credit,

diminished opportunity, and less purchasing power for consumers.

      49. Incorrectly reporting the tradeline of a mortgage—that has a balance that

the consumer is making regular payments on—with a $0 balance, adversely affects

the consumer’s FICO score, as it excludes any recent positive payment history

associated with that mortgage, it alters the age/length of credit history, and it alters

the mix of accounts/types.

      50. The improper deletion of the tradeline of a mortgage—that has a balance

that the consumer is making regular payments on—adversely affects the consumer’s

FICO score, as it excludes all positive payment history associated with that

mortgage, it alters the age/length of credit history, and it alters the mix of

accounts/types.

      51. Other entities that regularly review consumer reports, and use the data

contained therein, are insurance companies.

      52. Insurance companies use a scoring mechanism which is similar to, but

distinct from, the “credit score” used by creditors.

      53. Credit-based insurance scores, like credit scores themselves, are

numerical summaries of consumers’ credit histories; credit-based insurance scores

                                          16
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 17 of 72




are typically calculated using a multitude of information, including but not limited

to the length and age of credit history, and the use of certain types of credit. Federal

Trade Commission, Credit-Based Insurance Scores: Impacts on Consumers of

Automobile Insurance (July 2007), p. 11, available at

https://www.ftc.gov/sites/default/files/documents/reports/credit-based-insurance-

scores-impacts-consumers-automobile-insurance-report-congress-federal-

trade/p044804facta_report_credit-based_insurance_scores.pdf

(accessed November 16, 2017). As cited in Ins. Inst. V. Commissioner, 486 Mich.

370, 785 N.W.2d 67 (2010).

      54. Credit-based insurance scores evolved from traditional credit scores,

and all major automobile insurance companies use credit-based insurance scores in

some capacity; insurers use these scores to assign consumers to risk pools and to

determine the premiums that they pay. Id., at 22.

      55. Homeowner’s insurance companies also use credit scores to decide

whether to issue policies, and on what terms. A higher credit score is taken to mean

that a consumer is less of a risk, which, in turn, means the consumer is more likely

to be able to obtain insurance, and pay less for it.

See, https://www.consumer.ftc.gov/articles/0152-credit-scores.



                                          17
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 18 of 72




      56. The National Association of Insurance Commissioners (NAIC) is the

U.S. standard-setting and regulatory support organization created and governed by

the chief insurance regulators from the 50 states, the District of Columbia and five

U.S. territories. See, http://www.naic.org/index_about.htm.

      57. The NAIC, advises consumers who find errors on their credit reports to

contact the credit reporting company to have the errors corrected, as the errors can

affect the consumer’s credit-based insurance score. National Association of

Insurance Commissioners, Credit-Based Insurance Scores: How an Insurance

Company Can Use Your Credit to Determine Your Premium, available at

http://www.naic.org/documents/consumer_alert_credit_based_insurance_scores.htm.

      58. Payment history, credit history length, and credit mix (the types of credit

a consumer has, such as credit cards, a mortgage, auto loans, etc.) account for 60%

of a consumer’s credit-based insurance score. Id.

      59. Incorrectly reporting the tradeline of a mortgage—that has a balance that

the consumer is making regular payments on—with a $0 balance adversely affects

the consumer’s credit-based insurance score, as it excludes any positive payment

history associated with that mortgage, it misrepresents the credit history length, and

it misrepresents the credit mix.



                                         18
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 19 of 72




      60. The improper deletion of the tradeline of a mortgage—that has a balance

that the consumer is making regular payments on—adversely affects the consumer’s

credit-based insurance score, as it excludes any positive payment history associated

with that mortgage, it misrepresents the credit history length, and it misrepresents

the credit mix.

           Factual Allegations Regarding Reporting by Trans Union


      61. On or about June 7, 2019, Plaintiff obtained a copy of his consumer

report as published by Trans Union.

      62. Plaintiff’s Trans Union consumer report contained factually false,

derogatory information published and reported by Trans Union. Specifically, Trans

Union reported Plaintiff’s Mortgage owing to State Home with a blank balance and

as closed as of October 20, 2017. In addition to the foregoing factual inaccuracies,

the tradeline included language that, when read in conjunction with the false blank

balance and fake closed date, created the misleading impression that the Mortgage

had been discharged in Plaintiff’s Bankruptcy Case.

      63. A true and correct copy of the State Home tradeline at issue appeared in

Plaintiff’s report as follows:




                                        19
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 20 of 72




      64. Because Plaintiff’s Mortgage is not closed, and because Plaintiff

continues to make payments pursuant to the Mortgage note, the foregoing derogatory

information was inaccurate, misleading, and false.

      65. Upon information and belief, Trans Union’s reporting of the State Home

tradeline with a blank balance and as closed was not reflective of the accurate,

factually correct balance that State Home reported to Trans Union.

      66. Upon information and belief, Trans Union manufactured the false,

derogatory closed date.

      67. Upon information and belief, Trans Union has published this false,

derogatory information to third parties, including but not limited to the following: to

American First Finance on February 7, 2019; to TransUnion Consumer Inte. on

November 29, 2018; to TransUnion Consumer Inte. on June 5, 2019; to Customer

2007 via Factortrust Incprog Fina. on March 30, 2019; to James Worthan via Karma

TransUnion on May 5, 2019; to Prog Leasing LLC on March 30, 2019, November

21, 2018, and March 17, 2018; to Safeco Insurance Auto for insurance underwriting

purposes on March 25, 2019, March 25, 2019, and February 10, 2018; to Liberty

                                          20
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 21 of 72




Mutual for insurance underwriting purposes on March 25, 2019; to Acceptance

Insurance for insurance underwriting purposes on March 25, 2019; to Equifax

Consumertid on February 8, 2019, March 7, 2018, November 14, 2017, November

4, 2017, November 3, 2017, November 2, 2017, October 25, 2017, October 18, 2017,

October 8, 2017, September 24, 2017, September 22, 2017, September 19, 2017,

September 15, 2017, September 12, 2017, and September 11, 2017; to TransUnion

Interactive In. on February 7, 2019; to TransUnion Interactive on February 7, 2019;

to Lifelock Equifax C via Dir to Cons via Equifax on September 8, 2018 and

September 9, 2017; to FiservCheckFree Corporation on August 22, 2018; to

Travelers via Travelers for insurance underwriting purposes on August 12, 2018 and

February 10, 2018; to TU Interactive on May 29, 2018; to FactAct Free Disclosure

on May 29, 2018; to State of Georgia via Database Systems Intl for employment

purposes on April 10, 2018; to 174398682 via Creditwise Caponetui for credit

monitoring purposes on March 7, 2018; to The HartfordLexis Nexis for insurance

underwriting purposes on February 10, 2018; to Progressive Auto 10 for insurance

underwriting purposes on February 10, 2018; to Nationwide OLB M-NC for

insurance underwriting purposes on January 31, 2018; and to Progressive SA Auto

10 for insurance underwriting purposes on November 29, 2017.



                                        21
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 22 of 72




      68. In a letter dated January 3, 2020, Plaintiff disputed the inaccurate and

misleading information directly to Trans Union. Plaintiff identified the inaccurate

and misleading information, advised Trans Union of the specific facts that rendered

the disputed reporting inaccurate and misleading, and informed Trans Union that the

inaccurate and misleading information was harming Plaintiff’s credit rating. The

relevant portion of Plaintiff’s dispute is reproduced below.




      69. In support of his dispute, Plaintiff included with the dispute to Trans

Union the following documents: a copy of Plaintiff’s Chapter 13 Plan; a copy of the

Order Confirming Plaintiff’s Chapter 13 Plan; a copy of the Proof of Claim filed by

State Home; and a copy the Notice of Mortgage Payment Change filed by State

Home.




                                         22
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 23 of 72




      70. Pursuant to 15 U.S.C. § 1681i, Trans Union had a duty to notify State

Home of Plaintiff’s dispute within five business days of receiving the dispute, to

forward all relevant information and any documents included with Plaintiff’s dispute

for State Home to review, to conduct a reasonable reinvestigation of the disputed

information, and to thereafter correct the tradeline or delete it from Plaintiff’s

consumer file.

      71. In a document dated February 6, 2020, Trans Union advised Plaintiff

that it had researched his dispute and provided a revised report that reflected its

findings.

      72. The reinvestigation report simply deleted the entire tradeline for the

State Home Mortgage account. The relevant portion of that reinvestigation is

reproduced below.




      73. Upon information and belief, Trans Union did not notify State Home of

Plaintiff’s dispute within five business days of receiving the dispute.

      74. Upon information and belief, Trans Union did not forward all relevant

information and the documents included with Plaintiff’s dispute for State Home to

review.


                                          23
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 24 of 72




      75. Upon information and belief, Trans Union did not perform any

reinvestigation of Plaintiff’s dispute, under either standard procedures or “Expedited

Dispute Resolution” procedures, as described by § 1681i(a)(8), but instead simply

deleted the entire tradeline for the State Home Mortgage account.

      76. Plaintiff’s dispute was neither frivolous nor irrelevant.

      77. Trans Union did not inform Plaintiff that it had determined the dispute

was frivolous or irrelevant.

      78. Trans Union did not identify any additional information required to

investigate Plaintiff’s dispute.

      79. Trans Union did not call Plaintiff regarding the State Home tradeline

deletion, as required for an “Expedited Dispute Resolution” under § 1681i(a)(8).

      80. However, Trans Union did inform Plaintiff) of his right to request a

description of the procedure used to determine the accuracy and completeness of the

disputed information, including the business name and address of any furnisher of

information contacted in connection with such information and the telephone

number of such furnisher, if reasonably available, in accordance with §

1681i(a)(6)(B)(iii).

      81. On or about June 11, 2020, Plaintiff caused a letter to be sent to Trans

Union (the “Procedures Request”), requesting a description of the procedures Trans

                                         24
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 25 of 72




Union used to determine the accuracy and completeness of the disputed State Home

Mortgage information in Plaintiff’s credit file and on his consumer report.

      82. Plaintiff’s June 11, 2020 letter also specifically requested that Trans

Union provide the business name, address, and telephone number of any furnisher

of information that Trans Union contacted in connection with the information in

Plaintiff’s credit file and on his consumer report.

      83. While Plaintiff was aware of an address for State Home, and included

that address in Plaintiff’s dispute, data furnishers often maintain multiple addresses,

and Plaintiff sought to determine the specific address at which Trans Union actually

contacted State Home in connection with Plaintiff’s dispute.

      84. Trans Union had an affirmative duty to provide Plaintiff with the

requested business name and contact information not later than 15 days after

receiving Plaintiff’s request pursuant to 15 U.S.C. § 1681i(a)(7).

      85. Trans Union was not relieved of this duty simply because Plaintiff had

an address for State Home and had included that address in Plaintiff’s dispute.

      86. On June 19, 2020, a mere eight days after Plaintiff mailed his June 11,

2020 Procedures Request, Trans Union replied to Plaintiff’s Procedures Request

with a nonresponsive form letter (the “Form Letter”).



                                          25
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 26 of 72




      87. A reproduction of the relevant portion of the Form Letter appears as

follows:




      88. 15 U.S.C. § 1681i(a)(7) required Trans Union to provide Plaintiff with

“a description of the procedure used to determine the accuracy and completeness of

the information”; instead, the form letter provided only a general description of the

various ways in which Trans Union responds to consumers’ disputes. [Emphasis

added.]

      89. The Form Letter informed Plaintiff only of what Trans Union might

have done in response to his dispute, in violation of Trans Union’s statutory duty to

inform consumers of what it actually did to respond to a consumer dispute.




                                         26
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 27 of 72




      90. The Form Letter also failed to provide the business name, address, and

telephone number of any furnisher of information contacted in connection with the

disputed information.

      91. Instead, the form letter stated, “The business name, address, and, if

available, telephone number of the furnisher(s) of information contacted in

connection with your dispute can be found in the “Investigation Results” document

you recently received at the conclusion of our investigation of your last dispute.”

      92. However, as the State Home tradeline had been deleted, this information

was not included in the “Investigation Results” document.

      93. Trans Union therefore failed to provide the business name, address, and

telephone number used to contact State Home in connection with the dispute, in

violation of 15 U.S.C. §§ 1681i(a)(6)(B)(iii) and (a)(7).

      94. Trans Union failed to describe the procedures it actually used to

determine the accuracy and completeness of Plaintiff’s State Home account because

no such procedures existed, as Trans Union made no attempt at all to determine the

accuracy and completeness of Plaintiff’s State Home tradeline.

      95. Trans Union did not provide the business name, address, or telephone

number of any furnisher of information contacted in connection with the disputed



                                         27
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 28 of 72




information, because Trans Union did not contact any furnisher of information in

connection with the disputed information.

      96. Instead, Trans Union simply deleted the State Home tradeline, without

conducting a reasonable reinvestigation or providing State Home with proper notice

of the dispute.

      97. By deleting the tradeline without investigating the dispute or notifying

the furnisher, Trans Union willfully and recklessly disregarded its duties under the

FCRA.

      98. Plaintiff’s Procedures Request followed Trans Union’s own directions

on how to obtain information which Plaintiff is specifically legally entitled to receive

under the FCRA.

      99. Nevertheless, Trans Union’s reply was a mere form letter, which was

not responsive to the Procedures Request and merely directed Plaintiff back to the

reinvestigation report (which contained no useful information, since Trans Union

deleted the entire tradeline for the State Home Mortgage account).

      100. Despite its clear legal obligation to provide this information, which

Plaintiff was legally entitled to receive, Trans Union willfully failed to do so in

reckless disregard of its duties under the FCRA.



                                          28
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 29 of 72




      101. Trans Union failed to identify any specific procedure which Trans Union

actually used in reinvestigating Plaintiff’s dispute.

      102. Trans Union failed to provide any specific detail of the procedures

because, in fact, it followed none.

      103. Trans Union failed to provide the name, address, and telephone number

of any furnisher of information that Trans Union contacted in connection with

Plaintiff’s dispute.

      104. Trans Union failed to provide the name, address, and telephone number

of any furnisher of information that Trans Union contacted in connection with

Plaintiff’s dispute because, in fact, Trans Union never notified State Home of

Plaintiff’s dispute.

                Trans Union’s Violations of § 1681e Were Willful


      105. 15 U.S.C. § 1681e(b) requires Trans Union to follow reasonable

procedures to assure maximum possible accuracy of information whenever it

prepares a consumer report.

      106. There is no objectively reasonable interpretation of § 1681e(b) under

which Trans Union may legally prepare and publish a consumer report that contains

information that Trans Union knows to be false.



                                          29
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 30 of 72




      107. Trans Union is not directly involved in the consumer credit transactions

about which Trans Union reports.

      108. Rather, Trans Union merely assembles and/or evaluates consumer credit

information provided to Trans Union by creditors/furnishers who are engaged in

extending credit to consumers.

      109. Accordingly, the furnishers of such information know far better than the

Trans Union what is accurate and factually correct with respect to the balance, status,

payment history, etc. of the consumer credit information that furnishers report to

Trans Union.

      110. Despite the central role of the furnisher in ensuring accurate credit

information, Trans Union regularly disregards the accurate and factually correct

mortgage balance that furnishers report to Trans Union.

      111. Instead of reporting the accurate and factually correct mortgage balance,

Trans Union regularly manufactures false data, and publishes consumer reports that

incorrectly state consumers’ mortgages have a closed date.

      112. These falsified consumer reports, including the manufactured closed

date, are regularly published to third parties.

      113. Trans Union’s regular practice of reporting this false, manufactured

information is objectively unreasonable in light of the statutory language of §

                                          30
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 31 of 72




1681e(b), which requires Trans Union to “follow reasonable procedures to assure

maximum possible accuracy of the information” whenever Trans Union prepares a

consumer report.

      114. In this case, Trans Union has disregarded the accurate and factually

correct Mortgage balance that State Home reported to Trans Union, and has reported

the Mortgage to third parties with a blank balance and a fake closed date.

      115. Trans Union knew that Plaintiff’s Mortgage was not closed at the time

Trans Union prepared Plaintiff’s consumer report.

      116. Trans Union knew that Plaintiff’s Mortgage was not closed at the time

Trans Union published Plaintiff’s consumer report to third parties.

      117. The closed date contained in Plaintiff’s consumer report, and published

to third parties, was known by Trans Union to be false and derogatory because the

information was manufactured by Trans Union.

      118. No conceivable, objective reading of Trans Union’s obligations under §

1681e would allow Trans Union to ignore accurate information provided by a

furnisher, manufacture other, inaccurate information, and then use the inaccurate

information to falsify a consumer’s report.




                                        31
     Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 32 of 72




       119. Trans Union’s fabrication and dissemination of false, derogatory

information about Plaintiff, rises above simple negligence or a careless reading of

the statute.

       120. Trans Union’s fabrication and dissemination of false, derogatory

information about Plaintiff was done knowingly and with reckless disregard of its

legal duty to follow reasonable procedures to assure maximum possible accuracy of

information.

       121. Trans Union’s fabrication and dissemination of false, derogatory

information about Plaintiff was willful.

       122. Trans Union’s fabrication and dissemination of false, derogatory

information about Plaintiff made it highly probable that Plaintiff would be injured.

       123. Plaintiff was, in fact, injured, as detailed more fully infra.

       124. Trans Union’s violations of § 1681e were a direct and proximate cause

of Plaintiff’s injuries, as detailed more fully infra, and, as a result, Trans Union is

liable to Plaintiff for the full amount of statutory damages, punitive damages, along

with the attorneys’ fees and the costs of litigation.

                Trans Union’s Violations of § 1681i Were Willful


       125. 15 U.S.C. § 1681i provides for only two scenarios in which a CRA may

legally be allowed to refrain from notifying the furnisher of disputed information of
                                           32
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 33 of 72




a consumer’s dispute: (1) if the CRA determines that a consumer’s dispute is

frivolous or irrelevant; and/or, (2) if the CRA resolves the dispute under an expedited

dispute resolution process.

      126. Neither scenario applies to Trans Union’s conduct complained of herein.

      127. The first statutory exception to the notice requirements of § 1681i(a)(2)

is provided by § 1681i(a)(3), under which Trans Union may be relieved of its duty

to notify the furnisher of the disputed information if Trans Union determines that a

consumer’s dispute is frivolous or irrelevant.

      128. To invoke the 1681i(a)(3) exception, Trans Union must make the

determination that the dispute is frivolous or irrelevant within five business days of

receipt of the dispute, and must notify the consumer of Trans Union’s determination.

      129. The consumer notice required by § 1681i(a)(3) must: (1) be given in

writing or by other means authorized by consumer; (2) be given within five days of

Trans Union’s determination; (3) state the reason(s) Trans Union determined the

dispute was frivolous or irrelevant; and, (4) identify any information required to

investigate the disputed information.

      130. Trans Union met none of the consumer notice requirements of §

1681i(a)(3).



                                          33
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 34 of 72




        131. Thus, the “frivolous or irrelevant dispute” exception to the furnisher

notice requirements of § 1681i(a)(2) does not apply.

        132. The second exception to the notice requirements of § 1681i(a)(2) is

provided by § 1681i(a)(8), under which Trans Union may be relieved of its duty to

notify the furnisher of the disputed information if the dispute is resolved through an

expedited resolution process.

        133. Under § 1681i(a)(8), a CRA may resolve a consumer’s dispute through

an expedited resolution process by deleting the disputed information no later than

three business days after receipt of the consumer’s dispute.

        134. The expedited resolution process under § 1681i(a)(8) further requires

the CRA to: (1) delete the disputed information within three business days of

receiving the consumer’s dispute; (2) provide prompt notice of the deletion to the

consumer by telephone; (3) inform the consumer of their right to have the CRA

notify specific persons, who previously received the consumer’s report, that the

disputed information has been deleted; and, (5) provide the consumer with written

confirmation of the deletion, and a consumer report based on the deletion within five

days.

        135. Trans Union failed to meet the requirements of § 1681i(a)(8) for an

expedited review process.

                                         34
     Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 35 of 72




       136. Thus, the “expedited resolution” exception to the furnisher notice

requirements of § 1681i(a)(2) does not apply.

       137. In fact, Trans Union did not claim to be operating under any exception

to the furnisher notice requirements of § 1681i(a)(2).

       138. Rather, Trans Union claimed to have conducted an investigation the

dispute.

       139. In the reinvestigation report dated February 6, 2020, and sent directly to

Plaintiff at Plaintiff’s home address, Trans Union stated, “Our investigation of the

dispute you recently submitted is now complete.”

       140. The statement “Our investigation of the dispute you recently submitted

is now complete.” is false, as Trans Union conducted no investigation at all.

       141. However, the statement does make it clear that Trans Union did not

determine Plaintiff’s dispute to be frivolous or irrelevant.

       142. Further, the statement makes it plainly clear that Trans Union received

Plaintiff’s dispute, accepted it as valid, purported to have conducted “a reasonable

reinvestigation,” and thus knew that it had specific statutory duties it was required

to fulfill.

       143. Nevertheless, Trans Union failed to fulfill those duties.



                                          35
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 36 of 72




      144. At a minimum, any “reinvestigation” by Trans Union would require

Trans Union to notify State Home within five days of Trans Union’s receipt of the

consumer’s dispute, and include all relevant information regarding the dispute. 15

U.S.C. § 1681i(a)(2).

      145. Trans Union did not notify the furnisher of the disputed information in

this case.

      146. Trans Union’s regular method of notifying furnishers of consumers’

disputes is via ACDVs sent through the e-Oscar system.

      147. Trans Union did not send an ACDV to State Home in connection with

Plaintiff’s dispute.

      148. Instead, Trans Union simply deleted the State Home tradeline, without

conducting a reasonable reinvestigation and without providing State Home with

proper notice of the dispute, in reckless disregard of its duties under the FCRA.

      149. Trans Union took specific actions and made affirmative statements

which clearly communicated that Trans Union received and accepted Plaintiff’s

dispute as valid.

      150. Absent application of one of the two exceptions described supra, no

objectively reasonable interpretation of 15 U.S.C. § 1681i would permit Trans Union



                                         36
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 37 of 72




to legally fulfill its duties without notifying State Home of Plaintiff’s dispute within

5 business days.

      151. Trans Union has a regular practice of deleting disputed mortgage

tradelines without notifying the furnisher of the disputed information of the

consumers’ disputes, and without calling consumers to provide prompt notice of the

deletion be telephone.

      152. Trans Union’s deletion of the State Home tradeline without performing

a reasonable reinvestigation, without notifying State Home of Plaintiff’s dispute, and

without providing Plaintiff with prompt telephonic notice of the dispute, rises above

simple negligence or a careless reading of the statute.

      153. Trans Union’s deletion of the State Home tradeline without performing

a reasonable reinvestigation, without notifying State Home of Plaintiff’s dispute, and

without providing Plaintiff with prompt telephonic notice of the dispute, was done

knowingly and with reckless disregard of its legal duties.

      154. Trans Union’s deletion of the State Home tradeline without performing

a reasonable reinvestigation, without notifying State Home of Plaintiff’s dispute, and

without providing Plaintiff with prompt telephonic notice of the dispute, was willful.

      155. Trans Union’s deletion of the State Home tradeline without performing

a reasonable reinvestigation, without notifying State Home of Plaintiff’s dispute, and

                                          37
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 38 of 72




without providing Plaintiff with prompt telephonic notice of the dispute, made it

highly probable that Plaintiff would be injured.

      156. Plaintiff was, in fact, injured, as detailed more fully infra.

      157. Trans Union’s violations of § 1681i were a direct and proximate cause

of Plaintiff’s injuries, as detailed more fully below, and, as a result, Trans Union is

liable to Plaintiff for the full amount of statutory damages and punitive damages,

along with the attorneys’ fees and the costs of litigation.

      158. Plaintiff’s dispute was clear and unambiguous as to the inaccurate

information that Trans Union was reporting.

      159. Trans Union had clear notice that the information it was reporting was

false and misleading.

      160. Plaintiff provided Trans Union with all of the necessary information for

Trans Union and State Home to investigate Plaintiff’s dispute, and to correct the

false and misleading information.

      161. If Trans Union had conducted a reasonable reinvestigation and notified

State Home of Plaintiff’s dispute, the State Home Mortgage information would be

reported accurately with the correct balance and with no closed date, instead of being

deleted from Plaintiff’s consumer reports.



                                          38
     Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 39 of 72




       162. Trans Union knew that it had a duty to conduct a reasonable

reinvestigation of Plaintiff’s dispute.

       163. Trans Union had the ability to easily conduct a reasonable

reinvestigation of Plaintiff’s dispute.

       164. Despite the foregoing, Trans Union made the intentional choice to not

conduct a reasonable reinvestigation of Plaintiff’s dispute, in reckless disregard of

its duties under the FCRA.

       165. Under the factual circumstances of this case as detailed herein, there is

no objective interpretation of § 1681i(a)(1) under which Trans Union could legally

disregard its duty to conduct a reasonable reinvestigation.

       166. Trans Union’s failure to conduct a reasonable reinvestigation was

willful.

       167. Trans Union knew that it had a duty to notify State Home of Plaintiff’s

dispute within five business days of receiving Plaintiff’s dispute.

       168. Trans Union had the ability to easily notify State Home of Plaintiff’s

dispute, via e-Oscar or otherwise.

       169. Despite the foregoing, Trans Union made the intentional choice to not

notify State Home of Plaintiff’s dispute, in reckless disregard of its duties under the

FCRA.

                                          39
     Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 40 of 72




       170. Under the factual circumstances of this case as detailed herein, there is

no objective interpretation of § 1681i(a)(2) under which Trans Union could legally

disregard its duty to notify State Home of Plaintiff’s dispute.

       171. Trans Union’s failure to notify State Home of Plaintiff’s dispute was

willful.

       172. Trans Union knew that if it chose to resolve Plaintiff’s dispute as an

Expedited Dispute Resolution under § 1681i(a)(8), then in order to potentially avoid

the requirement to provide State Home with notice of Plaintiff’s dispute under §

1681i(a)(2), Trans Union had a duty to provide Plaintiff with prompt notice of the

deletion of the State Home tradeline by telephone.

       173. Trans Union had the ability to easily provide Plaintiff with prompt

notice of the deletion of the State Home tradeline by telephone.

       174. Despite the foregoing, Trans Union made the intentional choice to not

provide Plaintiff with prompt notice of the deletion of the State Home tradeline by

telephone, in reckless disregard of its duties under the FCRA.

       175. Under the factual circumstances of this case as detailed herein, there is

no objective interpretation of § 1681i(a)(8) under which Trans Union could legally

not provide Plaintiff with prompt notice of the deletion of the State Home tradeline

and disregard its duty to notify State Home of Plaintiff’s dispute.

                                          40
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 41 of 72




      176. Trans Union’s failure to provide Plaintiff with prompt notice of the

deletion of the State Home tradeline was willful.

      177. Trans Union knew that it had a duty to provide Plaintiff with the

procedures Trans Union actually used to determine the accuracy and completeness

of the disputed State Home Mortgage information.

      178. Trans Union had the ability to easily provide Plaintiff with the

procedures Trans Union actually used to determine the accuracy and completeness

of the disputed State Home Mortgage information.

      179. Despite the foregoing, Trans Union made the intentional choice to not

provide the procedures it actually used, and instead sent a nonresponsive form letter,

in reckless disregard of its duties under the FCRA.

      180. Under the factual circumstances of this case as detailed herein, there is

no objective interpretation of § 1681i(a)(7) under which Trans Union could legally

disregard its duty to provide the procedures it actually used, when it purported to

conduct a reasonable reinvestigation of Plaintiff’s dispute.

      181. Trans Union’s failure to notify Plaintiff of the procedures used to

investigate Plaintiff’s dispute was willful.




                                          41
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 42 of 72




      182. Trans Union knew that it had a duty to provide Plaintiff with the business

name and contact information of any furnisher that Trans Union contacted in

connection with Plaintiff’s dispute.

      183. Trans Union had the ability to easily notify State Home of Plaintiff’s

dispute, and had Trans Union done so, Trans Union could have easily provided

Plaintiff with the business name and contact information of any furnisher of

information that Trans Union contacted in connection with Plaintiff’s dispute.

      184. Despite the foregoing, Trans Union made the intentional choice to not

notify State Home of Plaintiff’s dispute, in reckless disregard of its duties under the

FCRA.

      185. Under the factual circumstances of this case as detailed herein, there is

no objective interpretation of § 1681i(a)(2) under which Trans Union could legally

disregard its duty to notify State Home of Plaintiff’s dispute.

      186. Trans Union’s failure to provide Plaintiff with the business name and

contact information for the furnishers it contacted in its investigation of Plaintiff’s

dispute was willful.




                                          42
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 43 of 72




  Trans Union did Not Follow Reasonable Procedures To Assure Maximum
           Possible Accuracy of Information Regarding Plaintiff
                        as Required by the FCRA


      187. On or about May 28, 2020, Plaintiff caused a Request for Information

Pursuant to Section 1024.36 of Regulation X (the “RFI”) to be sent to State Home.

      188. Plaintiff’s RFI requested that State Home provide, among other things,

a summary of State Home’s regular reporting on Plaintiff’s Mortgage to Trans

Union.

      189. Trans Union failed to follow reasonable procedures to assure maximum

possible accuracy of Information Regarding Plaintiff by disregarding the true and

correct balance information State Home reported to Trans Union, and instead

reporting Plaintiff’s Mortgage with a blank balance and with a fake closed date.

 Trans Union did Not Notify State Home of Plaintiff’s dispute as Required by
                                 the FCRA

      190. Plaintiff’s RFI also requested that State Home inform Plaintiff of any

ACDV or other dispute notification that State Home received from Trans Union

related to the disputes which are the subject of this lawsuit.

      191. According to State Home’s response to Plaintiff’s RFI, Trans Union

never informed State Home of Plaintiff’s dispute.




                                          43
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 44 of 72




      192. A true and correct copy of the relevant portion of State Home’s response

to Plaintiff’s RFI is reproduced below.

<<Copy and paste from RFI Response>>

      193. Trans Union failed to fulfill its duty under 15 U.S.C. § 1681i(a)(2) by

failing to notify State Home of Plaintiff’s dispute.

      Trans Union has Exhibited a Pattern and Practice of Disregarding
             Its Statutorily Mandated Duties Under the FCRA

      194. Upon information and belief, Trans Union regularly deletes disputed

tradeline information without conducting a reasonable reinvestigation to determine

whether the disputed information is inaccurate, without properly notifying the

furnisher of the disputed information of the dispute, and without providing prompt

notice of the deletion to the consumer by telephone.

      195. Trans Union’s conscious disregarded of its duties under various

subsections of § 1681i, including but not limited to paragraphs (a)(1), (a)(2), (a)(4),

(a)(7), and (a)(8) is a regular, widespread business practice.

      196. As such, Trans Union has evinced a pattern and practice of recklessly

disregarding its statutorily mandated duties under the FCRA.

      197. Trans Union’s pattern and practice of violating its statutorily mandated

duties under the FCRA is further evidence that Trans Union’s actions and omissions

complained of herein were willful.
                                          44
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 45 of 72




            Trans Union has Injured Plaintiff by Publishing False,
           Defamatory Information About Plaintiff to Third Parties
      198. Trans Union injured Plaintiff by publishing the false, defamatory,

Mortgage data to third parties.

      199. Trans Union has published consumer reports, orally and/or through

writing, to various creditors, prospective credit grantors, other credit reporting

agencies, and other entities that contain the false, defamatory blank Mortgage

balance information and closed date.

      200. Upon information and belief, Trans Union has published the false,

defamatory Mortgage information on Plaintiff’s consumer report to third parties,

including but not limited to the following: to American First Finance on February 7,

2019; to TransUnion Consumer Inte. On November 29, 2018; to TransUnion

Consumer Inte. On June 5, 2019; to James Worthan via KarmaTransUnion Interact

on May 5, 2019; to Customer 2007 via FactorTrust IncProg Fina. on March 30, 2019;

to Prog Leasing LLC on March 30, 2019, November 21, 2018, and March 17, 2018;

to SafeCo Insurance Auto for insurance underwriting purposes on March 25, 2019,

March 25, 2019, and February 10, 2018; to Liberty Mutual for insurance

underwriting purposes on March 25, 2019; to Acceptance Insurance for insurance

underwriting purposes on March 25, 2019; to Equifax Consumertid on February 8,

2019, March 7, 2018, November 14, 2017, November 4, 2017, November 3, 2017,
                                        45
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 46 of 72




November 2, 2017, October 25, 2017, October 18, 2017, October 8, 2017, September

24, 2017, September 22, 2017, September 19, 2017, September 15, 2017, September

12, 2017, and September 11, 2017; to TransUnion Interactive In. on February 7,

2019; to TransUnion Interactive on February 7, 2019; to Lifelock Equifax C via Dir

to Cons via Equifax on September 8, 2018 and September 9, 2017; to

FiservCheckFree Corporation on August 22, 2018; to Travelers via Travelers for

insurance underwriting purposes on August 12, 2018 and February 10, 2018; to TU

Interactive on May 29, 2018; to Factact Free Disclosure on May 29, 2018; to State

of Georgia via Database Systems Intl. for employment purposes on April 10, 2018;

to 174398682 via Creditwide Caponetui on March 7, 2018; to The HartfordLexis

Nexis for insurance underwriting purposes on February 10, 2018; to Progressive

Auto 10 for insurance underwriting purposes on February 10, 2018; to Nationwide

OLB M-NC for insurance underwriting purposes on January 31, 2018; and to

Progressive SA Auto 10 for insurance underwriting purposes on November 29,

2017.

        201. Trans Union knew that the blank Mortgage balance and closed date

were false when Trans Union published that information, and had no factual basis

for stating that the Mortgage balance was blank and that the Mortgage was closed as



                                        46
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 47 of 72




of October 20, 2017, as that is not the balance nor the status State Home reported to

Trans Union.

      202. Trans Union’s publication of the false blank Mortgage balance and

closed date information negatively affects Plaintiff in the form of dignitary and

reputational harm.

      203. Trans Union’s publication of the false blank Mortgage balance and

closed date is a direct and proximate cause of the injury to Plaintiff’s dignitary and

reputational harm.

                      Trans Union has Injured Plaintiff
               By Improperly Diminishing Plaintiff’s Credit Score


      204. Trans Union has injured Plaintiff by diminishing Plaintiff’s FICO and

other credit scoring model scores.

      205. Trans Union impermissibly deleted Plaintiff’s State Home tradeline

from Plaintiff’s consumer report without conducting a conducting a reasonable

reinvestigation of the disputed information, and without notifying State Home of

Plaintiff’s dispute.

      206. The deletion of the State Home tradeline from Plaintiff’s consumer

report negatively affects and diminishes Plaintiff’s FICO and other credit scoring

model scores, by excluding otherwise positive payment history, length of credit

                                         47
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 48 of 72




history, and credit mix information that would, but for the deletion, be used to

calculate Plaintiff’s credit score.

      207. The Courts have regularly held that allegations of lower credit scores,

taken as true, are sufficient to allege a concrete injury-in-fact for the purposes of

standing under Article III. Pedro v. Equifax, Inc., 868 F.3d 1275 (11th Cir. 2017)

(“[H]er credit score dropped 100 points as a result of the challenged conduct.

Because Pedro alleged that she suffered an injury in fact, she has standing to pursue

her complaint.”); Diedrich v. Ocwen Loan Servicing, LLC, 839 F.3d 583 (7th Cir.

2016) (standing where Plaintiffs alleged that they “have suffered damage to their

credit and been forced to pay Ocwen greater payments and a higher interest rate”);

Santangelo v. Comcast Corp., 162 F. Supp. 3d 691 (N.D. Ill. 2016) (“a depleted

credit score is sufficient to constitute an injury-in-fact for the purposes of

establishing Article III standing”); Binns v. Ocwen Loan Servicing, LLC, No. 14-

01764, 2015 U.S. Dist. LEXIS 132743, 2015 WL 5785693, at *9 (S.D. Ind. Sept.

30, 2015) (“injuries to plaintiffs’ credit scores and reputations were considered

intangible harms”); Rothman v. U.S. Bank Nat’l Ass’n, No. 13-03381, 2014 U.S.

Dist. LEXIS 141100, 2014 WL 4966907, at *5 (N.D. Cal. Oct. 3, 2014) (“Injury to

a credit score is sufficient to constitute ‘actual damages’”); Green v. RentGrow, Inc.,

No. 2:16cv421, 2016 U.S. Dist. LEXIS 166229 (“A decrease in credit score may

                                          48
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 49 of 72




still establish an injury in fact sufficient to confer standing”); Adams v. Fifth Third

Bank, No. 3:16-CV-00218-TBR, 2017 U.S. Dist. LEXIS 18932 (W.D. Ky. Feb. 9,

2017) (“Plaintiffs’ allegations of lower credit scores … are sufficient to allege a

concrete injury-in-fact for the purposes of standing under Article III.”); and,

Coulbertson v. Experian Info. Sols., Inc., No. 16-cv-05672-RS, 2017 U.S. Dist.

LEXIS 69484 (N.D. Cal. Mar. 24, 2017) (“At a minimum, Coulbertson has alleged

a sufficient injury-in-fact through her claim that her credit score suffered as a result

of the credit report she disputes”).

      208. Plaintiff is desirous of improving his FICO and other credit risk

modeling scores.

      209. As such, Plaintiff took specific actions to address inaccuracies in his

credit report.

      210. If Trans Union had conducted a reasonable reinvestigation and had

notified State Home of Plaintiff’s dispute, the State Home tradeline would be

reporting as a current, positive account.

      211. If the State Home tradeline was reporting as a current, positive account,

Plaintiff’s FICO and other credit scoring model scores would be improved.

      212. Trans Union’s deletion of the State Home tradeline from Plaintiff’s

consumer report without conducting a reasonable reinvestigation of the disputed

                                            49
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 50 of 72




information, and without notifying State Home of Plaintiff’s dispute, is a direct and

proximate cause of the decrease to Plaintiff’s FICO and other credit scoring model

scores.

Trans Union has Injured Plaintiff by Creating an Imminent Material Risk of
        Financial Harm to Plaintiff Via Increased Insurance Costs



      213. Trans Union injured Plaintiff by exposing Plaintiff to an imminent

material risk of financial harm in the form of higher insurance premiums/rates.

      214. Trans Union impermissibly deleted Plaintiff’s State Home tradeline

from Plaintiff’s consumer report without conducting a reasonable reinvestigation of

the disputed information, and without notifying State Home of Plaintiff’s dispute.

      215. Insurance carriers regularly review consumers’ credit scores and

consumer reports to calculate credit-based insurance scores, and thereby determine

if the carrier is willing to offer a particular consumer insurance, and what premium

the carrier will charge.

      216. To wit, Plaintiff’s dispute Trans Union report was accessed by the

following: by SafeCo Insurance Auto for insurance underwriting purposes on March

25, 2019, March 25, 2019, and February 10, 2018; by Liberty Mutual for insurance

underwriting purposes on March 25, 2019; by Acceptance Insurance for insurance

underwriting purposes on March 25, 2019; by Travelers via Travelers for insurance

                                         50
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 51 of 72




underwriting purposes on August 12, 2018 and February 10, 2018; by The

HartfordLexis Nexis for insurance underwriting purposes on February 10, 2018; by

Progressive Auto 10 for insurance underwriting purposes on February 10, 2018; by

Nationwide OLB M-NC for insurance underwriting purposes on January 31, 2018;

and by Progressive SA Auto 10 for insurance underwriting purposes on November

29, 2017.

      217. Plaintiff’s credit-based insurance scores are calculated based on

information contained in Plaintiff’s consumer report.

      218. Falsely reporting Plaintiff’s Mortgage with a blank balance, with a

closed date, and with verbiage such as “Included in Bankruptcy” will result in a user

of Plaintiff’s consumer report to incorrectly conclude that Plaintiff is not current on

the Mortgage, and that the Mortgage was discharged in bankruptcy.

      219. Improperly deleting Plaintiff’s Mortgage tradeline from Plaintiff’s

consumer report will result in a user of Plaintiff’s consumer report to incorrectly

conclude that Plaintiff does not have a mortgage.

      220. The deletion of the State Home tradeline from Plaintiff’s consumer

report negatively affects and diminishes Plaintiff’s credit-based insurance score, by

excluding otherwise positive information, such as length and age of credit history



                                          51
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 52 of 72




and the use of certain types of credit, that would, but for the improper deletion, be

used to calculate Plaintiff’s credit-based score.

      221. Insurers use Plaintiff’s credit-based scores to assign Plaintiff to risk

pools and to determine the premiums that Plaintiff’s will pay for insurance.

      222. Plaintiff is a homeowner, and his Mortgage note requires Plaintiff to

maintain insurance on the property securing the Mortgage note.

      223. Plaintiff owns and drives a car, and by law Plaintiff is required to

maintain automobile insurance.

      224. The deletion of the State Home tradeline from Plaintiff’s consumer

report injures Plaintiff by excluding positive information that would otherwise be

used to calculate Plaintiff’s credit-based insurance scores, and thus creates the

imminent material risk that Plaintiff will suffer financial harm in the form of higher

homeowner’s and automobile insurance rates.

      225. Trans Union’s deletion of the State Home tradeline from Plaintiff’s

consumer report without conducting a reasonable reinvestigation of the disputed

information, and without notifying State Home of Plaintiff’s dispute, is a direct and

proximate cause of Plaintiff’s imminent material risk of financial harm in the form

of higher insurance rates.



                                          52
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 53 of 72




          Trans Union has Injured Plaintiff By Creating Impediments
                    to Plaintiff Refinancing His Mortgage,
                 Which Further Harms Plaintiff Financially


      226. Trans Union has injured Plaintiff by creating higher barriers and

increased costs for Plaintiff to refinance his Mortgage.

      227. Trans Union impermissibly deleted Plaintiff’s State Home tradeline

from Plaintiff’s consumer report without conducting a reasonable reinvestigation of

the disputed information, and without notifying State Home of Plaintiff’s dispute.

      228. Mortgage lending, including refinancing, is a competitive market, with

lenders competing for consumers’ business by offering better, more competitive

rates and terms, and potential additional savings via quick turnarounds on

refinancing.

      229. Because mortgage rates fluctuate daily, Plaintiff’s ability to capitalize

on advantageous mortgage opportunities is dependent on Plaintiff’s consumer

reports containing complete, accurate data.

      230. The existence of consumer reports which inaccurately report Plaintiff’s

Mortgage with a blank balance and closed date make it inherently more difficult and

more expensive for Plaintiff to refinance the Mortgage.

      231. Likewise, the existence of a consumer report that does not include

Plaintiff’s Mortgage also increases the difficulty and cost to refinance a mortgage.
                                         53
       Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 54 of 72




        232. For example, for Plaintiff to obtain an FHA loan, the FHA’s general

credit policy requires lenders to obtain Plaintiff’s full credit report–not just the

Plaintiff’s credit score–and analyze the Plaintiff’s credit history, liabilities, and debts

to determine creditworthiness.

U.S. Dep’t of Hous. and Urban Dev., Handbook 4000.1, FHA Single Family

Housing        Policy       Handbook,         250       (December          30,     2016),

https://www.hud.gov/sites/documents/40001HSGH.PDF               (January     16,    2018)

[https://perma.cc/UE3H-N3BS].

        233. To obtain an FHA refinance of the Mortgage, the lender must be able to

verify the Plaintiff’s payments for the Mortgage for the preceding 12 months. Id. at

409.

        234. In the event this information cannot be obtained via the consumer's

credit report, FHA guidelines mandate that the consumer meet this burden through

other, more difficult and time-consuming means. Id. at 410.

        235. Plaintiff’s correct payment history would be included in Plaintiff’s

credit report if Trans Union had conducted an appropriate reinvestigation and had

notified State Home of Plaintiff’s dispute.




                                            54
     Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 55 of 72




       236. However, because the Mortgage is not reported in the Plaintiff’s credit

report, Plaintiff will be forced to pursue alternative means of demonstrating their

payment history to a potential lender.

       237. Because Trans Union improperly deleted the Mortgage from Plaintiff’s

credit report, Plaintiff will be need to obtain/provide verification of the Mortgage,

bank statements, and/or other documents to demonstrate the Plaintiff’s payment

history for the previous 12 months. Id.

       238. This requires Plaintiff to expend time, effort, and money due to

Defendant’s failure to abide by its obligations under the FCRA to accurately report

Plaintiff’s credit history.

       239. In order for Plaintiff to obtain a Fannie Mae refinance of the Mortgage,

the lender must review Plaintiff’s credit report – not just the Plaintiff’s credit score

– as well as all credit information, to determine that the credit report meets Fannie

Mae's requirements and that the data is accurate. Federal National Mortgage

Association, Selling Guide: Fannie Mae Single Family, 501 (May 31, 2016).

       240. Accurate credit report data is crucial, as errors in Plaintiff’s credit report

may negatively impact the underwriting recommendation. Id. at 327.

       241. A key factor in the lender’s analysis is the age of Plaintiff’s credit

history, as older, more established accounts represent a lower credit risk. Id. at 503.

                                           55
      Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 56 of 72




       242. However, because Plaintiff’s Mortgage trade line has been improperly

deleted from Plaintiff’s credit report, Plaintiff’s will appear to present a higher credit

risk than he actually does.

       243. The lender must also review Plaintiff’s credit report to obtain

information about the status of all mortgage accounts, including their payment

history. Id. at 504.

       244. However, because Plaintiff’s credit report does not contain adequate

information regarding the Mortgage Plaintiff must work with the lender to

obtain/provide the necessary information via a mortgage verification, loan payment

history from State Home, and/or Plaintiff’s canceled checks for the last 12 months.

Id.

       245. In total, Trans Union’s improper deletion of the Mortgage tradeline from

Plaintiff’s credit report will dramatically increase the time, effort, and money which

would be required for Plaintiff to refinance his Mortgage.

       246. Due to Defendant’s improper deletion of Plaintiff’s mortgage tradeline,

in order to refinance his Mortgage, Plaintiff would be required to gather a multitude

of facts and figures from Plaintiff’s current lender in order to demonstrate to any

prospective lender that Plaintiff actually has a mortgage, and that Plaintiff fit within

the lender’s mortgage lending guidelines and approval standards.

                                           56
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 57 of 72




      247. This information is data that would be reflected in Plaintiff’s consumer

reports, if the reports were accurate and complete.

      248. Plaintiff is desirous of more favorable mortgage terms.

      249. Plaintiff’s pending bankruptcy does not preclude Plaintiff from

obtaining credit or refinancing the Mortgage. On the contrary, and it is not

uncommon for consumers in an active chapter 13 bankruptcy case to access the

credit markets form the replacement or acquisition of vehicles and the refinancing

of mortgage debt.3

      250. In point of fact, the FHA has a program for approving borrowers who

are still making payments in a pending/active a Chapter 13 Bankruptcy. U.S.

Department of Housing and Urban Development, HUD 4155.1, Mortgage Credit

Analysis for Mortgage Insurance (March 24, 2011) p 4-C-13, available at

https://www.hud.gov/sites/documents/41551HSGH.PDF,

See also, https://www.fha.com/fha_requirements_credit.

      251. The improper deletion of the State Home tradeline from Plaintiff’s

consumer report injures Plaintiff by creating barriers to Plaintiff’s ability to




3
 The Federal Rules of Bankruptcy Procedure specifically provide for the method by
which consumers in an active bankruptcy obtain approval for obtaining credit. FRBP
4001(c).
                                       57
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 58 of 72




refinance the Mortgage, and by increasing the costs that Plaintiff will incur upon

attempting to refinance the Mortgage.

      252. Trans Union’s deletion of the State Home tradeline from Plaintiff’s

consumer report without conducting a reasonable reinvestigation of the disputed

information, and without notifying State Home of Plaintiff’s dispute, is a direct and

proximate cause of Plaintiff’s increased difficulty of refinancing the Mortgage and

the higher costs that Plaintiff will incur upon attempting to refinance the Mortgage.

   Trans Union has Injured Plaintiff by Failing to Disclose Information that
          Plaintiff is Legally Entitled to Receive from Trans Union



      253. Trans Union has injured Plaintiff by failing to disclose information that

Plaintiff is legally entitled to receive from Trans Union.

      254. On two separate occasions, Plaintiff requested specific information from

Trans Union regarding the procedures Trans Union followed and the contact

information Trans Union used to contact State Home, when it purported to have

reinvestigated Plaintiff’s dispute and deleted information from his credit file and

consumer report.

      255. Despite Trans Union’s clear legal obligation to provide this information,

which Plaintiff was legally entitled to receive, Trans Union willfully failed to do so

in reckless disregard of its duties under the FCRA.

                                          58
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 59 of 72




      256. The invasion of Plaintiff’s right to receive information from Trans

Union regarding the procedures Trans Union followed, and the contact information

Trans Union used to contact State Home, is not hypothetical, uncertain, or abstract

– Plaintiff did not receive information to which he was legally entitled to receive

from Trans Union.

      257. The Court has held that held that statutory violations alone, under the

FCRA, Fair Debt Collection Practices Act, Telephone Consumer Protection Act, and

Video Privacy Protection Act, can be sufficient to allege a concrete injury-in-fact for

the purposes of standing under Article III. Church v. Accretive Health, Inc., 654

Fed. Appx. 990 (11th Cir. 2016); and, Perry v. Cable News Network, Inc., et al., No.

16-13031 (11th Cir. April 27, 2017).

      258. An injury-in-fact sufficient to satisfy Article III standing requirements

“may exist solely by virtue of statutes creating legal rights, the invasion of which

creates standing.” Church, at 993, quoting Havens Realty Corp. v. Coleman, 455

U.S. 363, 373, 102 S. Ct. 1114, 71 L. Ed. 2d 214 (1982).

      259. Trans Union has injured Plaintiff’s statutorily-created right to receive

specific information from Trans Union pursuant to the FCRA.

      260. The FCRA creates a private right of action, which Plaintiff seeks to

enforce.

                                          59
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 60 of 72




      261. The Act requires Trans Union to disclose specific information regarding

the procedures Trans Union followed, and who Trans Union contacted, when Trans

Union purported to have reinvestigated Plaintiff’s dispute, and to make that

disclosure within fifteen days of receiving Plaintiff’s request for the information. 15

U.S.C. § 1681i(a)(7).

      262. Trans Union failed to provide a description of the procedures it actually

followed, and instead responded to Plaintiff’s request with a vague form letter that

stated what Trans Union might have done depending on what information Plaintiff

submitted.

      263. Trans Union failed to provide the name and/or contact information of

any furnisher of information that Trans Union contacted in connection with its

alleged reinvestigation of Plaintiff’s dispute.

      264. Further, Trans Union’s failure to provide the name and/or contact

information of any furnisher of information that Trans Union contacted in

connection with its alleged reinvestigation of Plaintiff’s dispute is more than a bare

procedural or statutory violation, divorced from any real-world effect.

      265. State Home maintains multiple addresses for various purposes, and

Plaintiff sought to determine the specific address at which Trans Union actually

contacted State Home in connection with Plaintiff’s dispute.

                                          60
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 61 of 72




      266. Trans Union’s willful failure to provide this information denies Plaintiff

the ability to contact the department and/or individual(s) at State Home that process

FCRA disputes.

      267. Trans Union’s willful failure to provide this information denies Plaintiff

the ability to follow up in any meaningful way on Trans Union’s alleged

reinvestigation of Plaintiff’s dispute.

      268. Trans Union’s willful failure to provide this information thwarts

Plaintiff’s efforts to ensure Plaintiff’s consumer report is fair, accurate, and correct.

      269. Trans Union’s willful failure to provide this information makes the

credit reporting dispute/resolution process inefficient and ineffective for Plaintiff.

      270. Trans Union’s failure to provide Plaintiff with specific information that

Plaintiff is legally entitled to receive from Trans Union is the direct and proximate

cause of Plaintiff’s inability to resolve Plaintiff’s credit reporting issues.

      271. Trans Union’s failure to provide Plaintiff with specific information that

Plaintiff is legally entitled to receive from Trans Union is the direct and proximate

cause of Plaintiff’s inability ensure Plaintiff’s consumer report is fair, accurate, and

correct.

                                          Damages

      272. Trans Union’s conduct in connection with this case was willful.

                                            61
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 62 of 72




      273. Specifically, Trans Union willfully:

         a. Reported false information regarding Plaintiff and the Mortgage to

            third parties;

         b. Failed to conduct a reasonable reinvestigation into Plaintiff’s dispute;

         c. Failed to notify State Home of Plaintiff’s dispute;

         d. Failed to provide Plaintiff with prompt notice of the State Home

            tradeline deletion by telephone;

         e. Failed to provide Plaintiff with the procedures Trans Union actually

            used to determine the accuracy and completeness of the disputed State

            Home information; and

         f. Failed to provide Plaintiff with the business name and contact

            information of any furnisher of information that Trans Union contacted

            in connection with Plaintiff’s dispute; and

         g. Created impediments and additional financial barriers to the Plaintiff

            refinancing his existing mortgage obligation and otherwise accessing

            the credit markets;

      274. These willful actions were taken by Trans Union in reckless disregard

of its duties under the FCRA.



                                        62
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 63 of 72




      275. As a result of Trans Union’s willful actions and omissions, Plaintiff is

entitled to recover statutory damages.

      276. As a result of Trans Union’s willful actions and omissions, Plaintiff is

entitled to recover punitive damages.

      277. As a result of Trans Union’s willful actions and omissions, Plaintiff is

entitled to recover the costs of this action together with reasonable attorney’s fees as

determined by the court.

      278. As a result of the actions and omissions of Defendants, Plaintiff’s actual

damages include the illegitimate suppression of Plaintiff’s FICO credit score and

other credit rating modeling scores.

      279. Trans Union’s failures to correct and clear the inaccuracies on Plaintiff’s

credit report creates a material risk of financial harm to Plaintiff stemming from the

decreased perception of Plaintiff’s creditworthiness.

                               CAUSES OF ACTION

                                       COUNT I
            VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                          15 U.S.C. § 1681e(b)


      280. Plaintiff incorporates by reference all preceding paragraphs as though

fully stated herein.

                                          63
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 64 of 72




      281. Pursuant to § 1681e(b), Trans Union is responsible for following

reasonable procedures to assure maximum possible accuracy of information

concerning Plaintiff whenever they prepare consumer reports about Plaintiff.

      282. Trans Union disregarded State Home’s reporting of the correct

Mortgage balance.

      283. Trans Union instead reported the Mortgage balance as blank and with a

closed date.

      284. Trans Union reported the Mortgage balance as blank and with a closed

date in reckless disregard of its duties under the FCRA.

      285. Upon information and belief, Trans Union reported the false closed date

and blank Mortgage balance to third parties, in reckless disregard of its duties under

the FCRA.

      286. Upon information and belief Trans Union has a policy/procedure in

place, whereby once a furnisher reports a consumer’s mortgage account with a

Consumer Information Indicator indicating that the consumer is in bankruptcy, or

Trans Union learns of the bankruptcy via a consumer’s dispute, Trans Union

thereafter disregards the true and correct balance reported by the furnisher, and

incorrectly reports the mortgage account with a blank balance and a closed date.



                                         64
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 65 of 72




      287. Upon information and belief, Trans Union’s policy/procedure of

incorrectly reporting mortgages with a blank balance and a closed date, as described

above, is widespread, a regular business practice within Trans Union, and not an

isolated incident.

      288. Trans Union has evinced a pattern and practice of willfully disregarding

furnishers’ reporting and incorrectly reporting mortgage balances as blank with a

closed date, in reckless disregard of its duties under the FCRA.

      289. As described herein, Trans Union violated 15 U.S.C. § 1681e(b) by

failing to follow reasonable procedures to assure the maximum possible accuracy of

information concerning Plaintiff in his consumer report, in reckless disregard of its

duties under the FCRA.

      290. Trans Union’s actions and omissions as described herein were willful,

rendering Trans Union liable to Plaintiff for statutory and/or punitive damages

pursuant to 15 U.S.C. § 1681n.

      291. Plaintiff is entitled to recover costs and attorney’s fees from Trans Union

pursuant to 15 U.S.C. §§ 1681n and 1681o.




                                         65
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 66 of 72




                                     COUNT II

            VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                        15 U.S.C. § 1681i(a)(1)(A)
      292. Plaintiff incorporates by reference all preceding paragraphs as though

fully stated herein.

      293. Under the FCRA, Trans Union has a duty to make reasonable efforts to

reinvestigate and correct inaccurate or incomplete information brought to its

attention by Plaintiff. Cahlin v. Gen. Motors Acceptance Corp., 936 F.2d 1151, 1160

(11th Cir. 1991).

      294. To determine whether Plaintiff identified a factual inaccuracy on his

consumer report that would trigger Trans Union’s duty to reinvestigate, the decisive

inquiry is whether Trans Union could have uncovered the inaccuracy if it had

reasonably reinvestigated the matter. Id. See also, DeAndrade v. Trans Union LLC,

523 F.3d 61, 68, 2008 U.S. App. LEXIS 8030, *17-18.

      295. Trans Union could have uncovered the inaccuracy if Trans Union had

reasonably reinvestigated the dispute submitted by Plaintiff.

      296. Pursuant to §1681i(a)(1)(A), Trans Union had an affirmative duty to

independently reinvestigate the dispute submitted by Plaintiff.

      297. A consumer reporting agency’s reasonable reinvestigation must be a

good faith effort to ascertain the truth; a reasonable reinvestigation must answer the

                                         66
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 67 of 72




substance of the consumer’s dispute, and may not merely be a pro forma record

review that simply begs the question.

      298. In order to conduct a reasonable reinvestigation, and pursuant to 15

U.S.C. § 1681i(a)(4), Trans Union was required to review and consider all relevant

information submitted by Plaintiff.

      299. As described herein, Trans Union violated 15 U.S.C. § 1681i(a)(1)(A)

in multiple ways, including without limitation, by failing to conduct a reasonable

reinvestigation, either standard or expedited, of Plaintiff’s dispute.

      300. Trans Union’s actions and omissions as described herein were willful,

rendering Trans Union liable to Plaintiff for punitive damages and/or statutory

damages pursuant to 15 U.S.C. § 1681n.

      301. Trans Union’s actions and omissions as described herein were

undertaken in reckless disregard for its duties under the FCRA.

      302. Plaintiff is entitled to recover costs and attorney’s fees from Trans Union

pursuant to 15 U.S.C. §§ 1681n and 1681o.

                                      COUNT III

            VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                         15 U.S.C. § 1681i(a)(2)

      303. Plaintiff incorporates by reference all preceding paragraphs as though

fully stated herein.

                                          67
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 68 of 72




      304. Under the FCRA, Trans Union has a duty to make reasonable efforts to

reinvestigate and correct inaccurate or incomplete information brought to its

attention by Plaintiff. Cahlin, 936 F.2d at 1160.

      305. To determine whether Plaintiff identified a factual inaccuracy on his

credit report that would trigger Trans Union’s duty to reinvestigate, the decisive

inquiry is whether Trans Union could have uncovered the inaccuracy if it had

reasonably reinvestigated the matter. Id.; and DeAndrade, 523 F.3d at 68.

      306. Trans Union’s reasonable reinvestigation, as required by the FCRA,

consists largely of triggering the investigation by the furnisher, as the furnisher of

information stands in a far better position to make a thorough investigation of the

accuracy of the disputed information than Trans Union does. Serfess v. Equifax

Credit Info. Servs., No. 13-406 (RBK/JS), 2014 U.S. Dist. LEXIS 120138, at *20-

21 (D.N.J. Aug. 28, 2014).

      307. Trans Union could have uncovered the inaccuracy if Trans Union had

reasonably reinvestigated the dispute submitted by Plaintiff.

      308. Trans Union could have uncovered the inaccuracy if Trans Union had

notified State Home of Plaintiff’s dispute.

      309. Pursuant to § 1681i(a)(2), Trans Union had a duty to notify State Home

of Plaintiff’s dispute within five business days of receiving the dispute, and to

                                         68
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 69 of 72




provide State home all of the relevant information Plaintiff provided to Trans Union

in his dispute.

      310. As described herein, Trans Union violated 15 U.S.C. § 1681i(a)(2) by

failing to properly notify State Home of Plaintiff’s dispute and/or by failing to

provide State Home all of the relevant information Plaintiff provided to Trans Union

in his dispute.

      311. Trans Union’s actions and omissions as described herein were willful,

rendering Trans Union liable to Plaintiff for punitive damages and/or statutory

damages pursuant to 15 U.S.C. § 1681n.

      312. Trans Union’s actions and omissions as described herein were

undertaken in reckless disregard for its duties under the FCRA.

      313. Plaintiff is entitled to recover costs and attorney’s fees from Trans Union

pursuant to 15 U.S.C. §§ 1681n and 1681o.

                                    COUNT IV

            VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                         15 U.S.C. § 1681i(a)(7)

      314. Plaintiff incorporates by reference all preceding paragraphs as though

fully stated herein.

      315. Pursuant to § 1681i(a)(7), Trans Union had a duty to provide Plaintiff a

description of the procedures Trans Union actually used to determine the accuracy

                                         69
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 70 of 72




and completeness of the disputed State Home Mortgage information concerning

Plaintiff in his file and consumer report.

      316. As described herein, Trans Union violated 15 U.S.C. § 1681i(a)(7) by

twice failing to provide Plaintiff a description of the procedures Trans Union actually

used to determine the accuracy and completeness of the disputed State Home

Mortgage information concerning Plaintiff in his file and consumer report.

      317. Pursuant to § 1681i(a)(7), Trans Union had a duty to provide Plaintiff

with the business name and contact information of any furnisher of information that

Trans Union contacted in connection with Plaintiff’s dispute.

      318. As described herein, Trans Union violated 15 U.S.C. § 1681i(a)(7) by

twice failing to provide Plaintiff with the business name and contact information of

any furnisher of information that Trans Union contacted in connection with

Plaintiff’s dispute.

      319. Trans Union’s actions and omissions as described herein were willful,

rendering Trans Union liable to Plaintiff for punitive damages and/or statutory

damages pursuant to 15 U.S.C. § 1681n.

      320. Trans Union’s actions and omissions as described herein were

undertaken in reckless disregard for its duties under the FCRA.



                                             70
    Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 71 of 72




      321. Plaintiff is entitled to recover costs and attorney’s fees from Trans Union

pursuant to 15 U.S.C. §§ 1681n and 1681o.

                                 TRIAL BY JURY


      322. Plaintiff is entitled to and hereby requests a trial by jury.

      WHEREFORE, Plaintiff prays that judgment be entered in his favor and

against Trans Union for:

       a) Statutory damages pursuant to 15 U.S.C. § 1681n;

       b) Punitive damages pursuant to 15 U.S.C. § 1681n;

       c) Actual damages pursuant to 15 U.S.C. § 1681o;

       d) Reasonable attorney’s fees and costs pursuant to 15 U.S.C. §§ 1681n

          and/or 1681o; and

       e) Such other and further relief as may be just and proper.

Respectfully submitted this 29th day of July, 2020.




                                          71
Case 1:20-cv-03607-WMR-CCB Document 1 Filed 08/31/20 Page 72 of 72




                                 BERRY AND ASSOCIATES
                                 /s/ Joseph L. Erkenbrack
                                 Matthew T. Berry
                                 Georgia Bar No. 055663
                                 matt@mattberry.com
                                 Adam J. Klein
                                 Georgia Bar No. 425032
                                 aklein@mattberry.com
                                 Joseph L. Erkenbrack
                                 Georgia Bar No. 801728
                                 jerkenbrack@mattberry.com
                                 Berry & Associates
                                 2751 Buford Highway, Suite 600
                                 Atlanta, Georgia 30324
                                 OFFICE   (678) 996-5172
                                 FAX      (678) 996-5198
                                 Counsel for Plaintiff




                               72
